DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, claims 1, 3-5, 8-12, and 14-17 in the reply filed on 01 June 2022 is acknowledged.  Claims 2, 6, 7, 13, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 June 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 26 January 2021, have been considered.

Drawings
The drawings received on 26 January 2021 are accepted.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 10, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. (US 10,464,344).
With respect to claim 1, Sugawara discloses a liquid ejecting head comprising: 
a nozzle surface (Fig. 4, element 52) having nozzles (Fig. 4, element 51) configured to eject liquid (Column 9, lines 59-65) in a first direction (Fig. 4, Z direction); 
a first shaft portion (Fig. 6, element 70, i.e. first side) including a shaft main body (Fig. 6, element 70) extending in the first direction (Fig. 6, Z direction), the first shaft portion having a first external thread (Fig. 6, element 72) and a first internal thread (Fig. 6, i.e. threaded blind hole in element 100 when assembled) on a first side to which the first direction leads (Fig. 6, Z direction); and 
a housing portion (Fig. 6, element 20) having a first through-hole (Fig. 6, element 31a) in which the first shaft portion is inserted (Column 10, lines 44-56).
The examiner notes to applicant that the limitation “on a first side to which the first direction leads” is defined as the +Z side (see the instant specification at page 34, paragraph 0099).  Thus, the liquid ejecting head would have been obvious to one of ordinary skill in the art in view of Sugawara as applied above.
With respect to claim 9, Sugawara discloses the first external thread (Fig. 6, element 72) is to be used to fix the liquid ejecting head (Fig. 6, element 10) to a first holding member (Fig. 6, element 30) for holding the liquid ejecting head, and the first internal thread (Fig. 6, i.e. threaded blind hole in element 100) is to be used to fix the liquid ejecting head to a second holding member (Fig. 6, element 100) for holding the liquid ejecting head (Column 10, line 44 – Column 11, line 17).
With respect to claim 10, Sugawara discloses a liquid ejecting head comprising: 
a nozzle surface (Fig. 4, element 52) having nozzles (Fig. 4, element 51) from which liquid is ejected (Column 9, lines 59-65) in a first direction (Fig. 4, Z direction); 
a first shaft portion (Fig. 6, element 70, i.e. first side) including a shaft main body (Fig. 6, element 70) extending in the first direction (Fig. 6, Z direction), the shaft main body having a first external thread (Fig. 6, element 72) on a first side to which the first direction leads (Fig. 6, Z direction), the first external thread being configured to fit in a first internal thread (Fig. 6, i.e. threaded blind hole in element 100 when assembled) for fastening of the shaft main body to a cylindrical member (Fig. 6, i.e. blind hole in element 100 when assembled) that is hollow and that has an inner circumferential surface, the first internal thread being provided on the inner circumferential surface of the cylindrical member (Column 10, line 44 – Column 11, line 17); and 
a housing portion (Fig. 6, element 20) having a first through-hole (Fig. 6, element 31a) in which the first shaft portion is inserted, wherein 
the first external thread is to be used to fix the liquid ejecting head (Fig. 6, element 10) to a first holding member (Fig. 6, element 30) for holding the liquid ejecting head or to fasten the cylindrical member and the shaft main body to each other (Column 10, line 44 – Column 11, line 17), and 
the first internal thread is to be used to fasten the cylindrical member and the shaft main body to each other and to fix the liquid ejecting head to a second holding member (Fig. 6, element 100) for holding the liquid ejecting head (Column 10, line 44 – Column 11, line 17).
The examiner notes to applicant that the limitation “on a first side to which the first direction leads” is defined as the +Z side (see the instant specification at page 34, paragraph 0099).  Thus, the liquid ejecting head would have been obvious to one of ordinary skill in the art in view of Sugawara as applied above.
With respect to claim 12, Sugawara discloses as the first external thread (Fig. 6, element 72) fits into the first internal thread (Fig. 6, i.e. threaded blind hole in element 100 when assembled), the cylindrical member (Fig. 6, i.e. blind hole in element 100 when assembled) moves in a second direction (Fig. 6, -Z direction) with respect to the shaft main body (Fig. 6, element 70), the second direction being opposite to the first direction (Fig. 6, Z direction), and the first shaft portion (Fig. 6, element 70, i.e. first side) has a restriction section (Fig. 6, element 70, i.e. first side tip) that restricts movement of the cylindrical member in the second direction with respect to the shaft main body (Column 10, line 44 – Column 11, line 17).
With respect to claim 16, Sugawara discloses a liquid ejecting apparatus (Column 1, lines 23-26) comprising the liquid ejecting head (Fig. 6, element 10) and a first holding member (Fig. 6, element 30) having a screw hole (Fig. 6, element 43a) in which the first external thread fits, the liquid ejecting head being held on the first holding member (Column 10, line 44 – Column 11, line 17).
With respect to claim 17, Sugawara discloses a liquid ejecting apparatus (Column 1, lines 23-26) comprising the liquid ejecting head (Fig. 6, element 10), a screw (Fig. 6, element 70) that fits in the first internal thread (Fig. 6, i.e. threaded blind hole in element 100); and a second holding member (Fig. 6, element 100)  having a second through-hole (Fig. 6, element 44a) in which the screw is inserted, the liquid ejecting head being held on the second holding member (Column 10, line 44 – Column 11, line 17).

Allowable Subject Matter
1. Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 3 is that applicant’s claimed invention includes a liquid ejecting head having a first shaft portion, the first shaft portion includes a cylindrical member that is hollow and that has an inner circumferential surface and an outer circumferential surface, the first internal thread being provided on the inner circumferential surface of the cylindrical member, the shaft main body has a second external thread on the first side, the shaft main body and the cylindrical member are fastened to each other with the second external thread fitting in the first internal thread, and the first external thread is provided on the outer circumferential surface of the cylindrical member.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claims 4 and 5 are objected to for being dependent upon claim 3.
3. Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 8 is that applicant’s claimed invention includes a liquid ejecting head having a first external thread and a first internal thread where a difference between a major diameter of the first external thread and a major diameter of the first internal thread is not less than 1.0 mm.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
4. Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 11 is that applicant’s claimed invention includes a liquid ejecting head where the cylindrical member is located on the first side relative to the first through-hole, and an outside diameter of the cylindrical member is greater than an inside diameter of the first through-hole.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
5. Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 14 is that applicant’s claimed invention includes a liquid ejecting head further having a second shaft portion including a shaft main body extending in the first direction, the second shaft portion having a third external thread and a second internal thread on the first side, wherein the housing portion has a third through-hole in which the second shaft portion is inserted, the first shaft portion is located on a third side relative to the nozzle surface that is long in a third direction leading to the third side, the third direction being opposite to a fourth direction leading to a fourth side, and the second shaft portion is located on the fourth side relative to the nozzle surface.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
6. Claim 15 is objected to for being dependent upon claim14.





Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        06/15/2022